DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

This communication is considered fully responsive to the amendment filed on 11/02/2021.
Claim 1, 3-11 has been pending and examined in this office action (“OA”). 
Claim 1, 3-4, 6-7, 10 have been amended. 


Response to Arguments
Applicant’s arguments, filed on 11/02/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art FOWE et al. (US 20200202708 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over AL-STOUHI et al. (US 20160368492 A1; hereinafter as “AL-STOUHI”) in view of FOWE et al. (US 20200202708 A1; hereinafter as “FOWE”).



Regarding claim 1, AL-STOUHI teaches a controller (traffic control center: [0063]; traffic control logic “designed to determine environmental conditions that are present within the vicinity of the intersection and are output as one or more data signals (by sensing and/or downloading data) in the form of one or more environmental parameters”: [0042]; ICA application: “a system for providing vehicle collision avoidance at an intersection is provided. The system includes an intersection collision avoidance (ICA) application that is executed on at least one of: a reference vehicle, a target vehicle, roadside equipment, and externally hosted computing infrastructure. The system also includes a reference vehicle data collection module that is included as a module of the ICA application that receives vehicle parameters from the reference vehicle and environmental parameters from the roadside equipment. “:   [0003]) for processing data from vehicles (processing data from vehicles and its vicinity: [0042]), the controller programmed to: 

    PNG
    media_image1.png
    561
    844
    media_image1.png
    Greyscale

receive data from a plurality of vehicles on a road (Fig. 2: element 202: aforesaid ICA Application 102 “receiving vehicle parameters from a reference vehicle(s) 104 and environmental parameters from roadside equipment”: [0047]); 
determine information about the road  based on the received data (“the reference vehicle data collection module 144 of ICA application 102 can utilize the environmental sensors 140 of one or more RSE 108 located at the intersection to determine the existence of one or more vehicles that are approaching or traveling through the intersection. Upon determining the existence of one or more vehicles that are approaching or traveling through the intersection, the vehicle data collection module 144 can classify the vehicle(s) as the reference vehicle(s) 104. Upon classifying the reference vehicle(s) 104, the data collection module 144 can utilize the communication device(s) 136 of the RSE 108 to establish computer communication with the OBE 124 of the reference vehicle(s) 104.: [0048]); 
(Fig. 2: create a metric of traffic data including, road construction data vehicle accidents data, weather condition of on the road and vicinity of intersection of the road: [0042]; [NOTE: collect and analysis only data based on curtain road condition/information: If road is good, collect all the information about the road. If road condition is bad, it collects ONLY, road construction data, weather condition of the road [select reduce version of whole the data here]; element 208; select, create reduced version of confidence table data based on vehicle parameters based on the road:  “a confidence table based on the vehicle behavioral map and vehicle parameters provided by the target vehicle 104:” reduced version of data matrix from confidence table.”.  ICA application/controller “can utilize the confidence table to provide a collision avoidance response at each target vehicle 106 approaching and/or traveling through the intersection: [0068]; Fig. 5, element 508, [0071]). 

AL-STOUHI, when teaching “select a data reduction metric among a plurality of data reduction metrics based on the information about the road”,   
AL-STOUHI appears silent on “each of the plurality of data reduction metrics outputting reduced raw data in response to receiving raw data; transmit the selected data reduction metric to the plurality of vehicles on the road; and obtain reduced data from the plurality of vehicles, raw data obtained by the plurality of vehicles being transformed to the reduced data based on the selected data reduction metric.”


FOWE, in the same field of endeavor, discloses: each of the plurality of data reduction metrics outputting reduced raw data in response to receiving raw data (see Fig. 1, Fig. 2A, Fig. 5. “FIG. 1 is a diagram of a system for providing dynamic speed aggregation of probe data for high-occupancy vehicle (HOV) or equivalent road lanes”: [0015]; [0035]; Fig. 11 element 1101: “ In step 1101, the mapping platform 105 can select an area of interest including road segments [NOTE: reduction metrics] or links from which probe data is collected for detecting HOV/bi-modality events (e.g., according to the embodiments of the process 500 of Fig. 5)”: [0098]); 


    PNG
    media_image2.png
    589
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    581
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    524
    583
    media_image4.png
    Greyscale



transmit the selected data reduction metric to the plurality of vehicles on the road (see fig. 11: element 1105, element 1107: “The mapping platform 105 can then publish the dynamic segments as respective HOV traffic events (step 1107” to the vehicles: [0100]); and obtain reduced data from the plurality of vehicles, raw data obtained by the plurality of vehicles being transformed to the reduced data based on the selected data reduction metric (“obtain average travel speed using probe data (e.g., GPS probe data collected from one or more sensors of the vehicles 101”/HOV lanes vehicles”: [0037]; the data flow begins from collecting probe data 1301 from vehicles traveling on a road segment 1303 including HOV and non-HOV lanes. The probe data 1301 is provided to a map-matcher 1505 that uses any known map-matching process known in the art to convert the geo-coordinates of the collected probes to Link IDs of corresponding road segments.”: [0102]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of FOWE to include the above recited limitations as taught by AL-STOUHI in order to move faster traffic using HOV lane (FOWE; [abstract]).

Regarding claim 3, the combination of AL-STOUHI and FOWE teaches independent claim 1 as shown above. Furthermore, AL-STOUHI teaches, The controller of claim 1, wherein  the controller is programmed to: determine whether a traffic pattern on the road changes (a path of travel of the reference vehicle(s) 104 and the target vehicle(s) 106 to provide a collision avoidance response from the operating environment of FIG. 1 according to an embodiment: [0073]); select another data reduction metric in response to determination that the traffic pattern on the road has changed (vehicle dynamics of the reference vehicle(s) 104 to estimate the path of travel of the reference vehicle(s) 104 as the reference vehicle(s) 104 is approaching and/or is traveling through the intersection: [0077]); and obtain (the environmental parameter(s) can be indicative of at least one of, infrastructure data, traffic data, and/or weather data. Infrastructure data can include, but is not limited to, data pertaining to the characteristics of infrastructure (e.g., width, length, number of lanes, number of intersection roadways, curbs, objects, speed limits, traffic lights/stop signs, etc.) of the intersection. Traffic data can include, but is not limited to, data pertaining to traffic patterns within the vicinity of the intersection: [0042]). 
Regarding claim 4, the combination of AL-STOUHI and FOWE teaches independent claim 1 as shown above. Furthermore, AL-STOUHI teaches, the controller of claim 1, wherein: the information about the road includes a type of road; and the controller is programmed to determine the type of road based on locations of the plurality of vehicles (Based on data, determine that is an intersection: Fig. 4: intersection: [0059]-[0062[). 
Regarding claim 5, the combination of AL-STOUHI and FOWE teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, the controller of claim 4, wherein the type of road includes a highway, an intersection, or a residential road (intersection, number of lanes: [0042], Fig. 4). 
Regarding claim 6, the combination of AL-STOUHI and FOWE teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, The controller of claim 1, wherein the controller is programmed to: determine whether one of the reduced data deviates from other reduced data; and transmit a notification to an authority in response (collect traffic accidents, road condition, power outages data that is affecting traffic condition in the road: sends these information to authority to make decision: [0063]).
Regarding claim 7, the combination of AL-STOUHI and FOWE teaches independent claim 1 as shown above. Furthermore AL-STOUHI teaches, The controller of claim 1, wherein the controller is programmed to: compute reference data based on the raw data from the plurality of vehicles; and apply the determined data reduction metric to a pair of the reference data and each of the raw data from the plurality of vehicles (1see fig. 2: element 208, element 210: “the ICA application 102 can utilize the confidence table to provide a collision avoidance response at each target vehicle 106 approaching and/or traveling through the intersection. It is to be appreciated that the confidence table can also be utilized by various vehicle systems 134 including, but not limited to, vehicle safety systems to provide one or more safety features to the driver(s) of the target vehicle(s) 106”:  [0066]). 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over AL-STOUHI   in view of FOWE  and further in view of CHRUNGOO et al. (US 20190024781 A1; hereinafter as “CHRUNGOO”).

Regarding claim 8, the combination of AL-STOUHI and FOWE teaches independent claim 1 as shown above. The combination does not expressly disclose: the controller of claim 1, wherein the plurality of data reduction metrics include a magnitude based metric and a direction based metric.
CHRUNGOO, in the same field of endeavor, discloses: the controller of claim 1 (controller generates control command signals that causes a change in vehicle operation parameters to reduce operation of the vehicle associated with road condition [NOTE: underfoot conditions]: [abstract]), wherein the plurality of data reduction metrics include a magnitude based metric (aforesaid road condition  includes “a plurality of pixels of the image” which can be a reduce version of  magnitude based metric  [0076]-[0078]) and a direction based metric (distance based metric which could be, inter alia, a) Euclidean Distance; b) Chebychev; c) Cityblock; d) Correlation; and e) Cosine”: [0050]).

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and FOWE with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 9, the combination of AL-STOUHI, FOWE, CHRUNGOO teaches claim 8 as shown above. Furthermore CHRUNGOO teaches, The controller of claim 8, wherein: the magnitude based metric includes at least one of a Dynamic Time Warping (DTW) metric, a Mahalanobis metric, an Euclidean metric, a Chebyshev metric,  and a Manhattan metric; and the direction based metric includes at least one of a Cosine metric and Pearson Correlation Coefficient (PCC) metric (0013] FIG. 5 is a confusion matrix attained by using 25 neighbors and a nearest neighbor search classifier with euclidean distance as a similarity metric: [0013], “a confusion matrix attained by using 25 neighbors and a nearest neighbor search classifier with Euclidean distance as a similarity metric”: [0051]). 

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and FOWE with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 10, the combination of AL-STOUHI, FOWE, CHRUNGOO teaches claim 8 as shown above. Furthermore CHRUNGOO teaches, the controller of claim 8, wherein the controller is programmed to: determine that a type of the road is a highway; and select the direction based metric in response to determination that the type of the road is the highway (The controller determines a first set of parameters including measured real time values corresponding to wheel slip ratio and rolling resistance, vehicle speed, and vehicle pose, extracts from the reference data at least one of a first data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions: [abstract];  road type can by gravel roads, or other type of road : [NOTE: highway]: [0016]; selected direction metric parameters based on type of road: [0017]). 

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and FOWE with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 11, the combination of AL-STOUHI, FOWE, CHRUNGOO teaches claim 8 as shown above. Furthermore CHRUNGOO teaches, the controller of claim 8, wherein the controller is programmed to: determine that a type of the road is an intersection or a residential road; and select the magnitude based metric in response to determination that the type of the road is the intersection or the residential road (The controller determines a first set of parameters including measured real time values corresponding to wheel slip ratio and rolling resistance, vehicle speed, and vehicle pose, extracts from the reference data at least one of a first data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions: [abstract];  road type can by gravel roads, or other type of road : [NOTE: city road or residential road]: [0016]; selected metric parameters based on type of road: [0017]).

Therefore, It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the known  claim 1 features taught in AL-STOUHI and FOWE with the predicting and responding  in CHRUNGOO such that their combination includes every element as claimed (paragraph 0001). The Examiner finds that the teaching within “CHRUNGOO demonstrates that the substituted elements and their functions  were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416